Citation Nr: 0800628	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-03 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for left ulnar 
release, claimed as a left elbow disability, secondary to the 
service-connected left wrist disability. 

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for carpal tunnel 
syndrome, secondary to the service-connected left wrist 
disability.

3. Entitlement to service connection for hepatitis C. 

4. Entitlement to service connection for allergies. 

5. Entitlement to service connection for bronchitis.  

6. Entitlement to service connection for residuals of a left 
knee injury.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

J. Horrigan


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1970 to April 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in September 2003 and in 
February 2006, of a Department of Veterans Affairs (VA) 
Regional Office (RO). 

In October 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

The claim of service connection for residuals of a left knee 
injury is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1. In a decision in April 2000, the Board denied service 
connection for left ulnar release, secondary to the service-
connected left wrist disability. 

2. The additional evidence since the Board decision in April 
2000 does not relate to an unestablished fact necessary to 
substantiate the claim of service connection left ulnar 
release, secondary to the service-connected left wrist 
disability. 

3. In a decision in April 2000, the Board denied service 
connection for carpal tunnel syndrome, secondary to the 
service-connected left wrist disability.

4. The additional evidence since the Board decision in April 
2000 does not relate to an unestablished fact necessary to 
substantiate the claim of service connection carpal tunnel 
syndrome, secondary to the service-connected left wrist 
disability.

5. Hepatitis first documented after service is unrelated to 
an injury, disease, or event of service origin.  

6. Allergies are unrelated to an injury, disease, or event of 
service origin. 

7. Bronchitis is not currently shown.


CONCLUSIONS OF LAW

1. The decision of the Board in April 2000, denying service 
connection for left ulnar release, secondary to the service-
connected left wrist disability, is final. 38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2007).

2. The additional evidence presented since the Board decision 
in April 2000, denying service connection for left ulnar 
release, secondary to the service-connected left wrist 
disability, is not new and material, and the claim is not 
reopened. 38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).

3. The decision of the Board in April 2000, denying service 
connection for carpal tunnel syndrome, secondary to the 
service-connected left wrist disability, is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2007).

4. The additional evidence presented since the Board decision 
in April 2000, denying service connection for carpal tunnel 
syndrome, secondary to the service-connected left wrist 
disability, is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007)

5. Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

6. Allergies were not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

7. Bronchitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.



The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2003, April 200, July 2004, October 
2004, July 2005, and April 2006.  The veteran was notified 
that new and material evidence was needed to reopen the 
claims of service connection, namely, evidence, which was not 
cumulative of evidence previously considered, and which was 
relevant to the claim of service connection.  The VCAA notice 
included the type of evidence needed to substantiate the 
underlying claims of service connection, as well as the 
claims of service connection, namely, evidence of an injury 
or disease or event, causing an injury or disease, during 
service; evidence of current disability; evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The notice included the type of evidence needed to 
substantiate the underlying claims of secondary service 
connection, namely, evidence that a disability was caused or 
aggravated by a service-connected disability.  

The veteran was notified that VA would obtain service medical 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  He was asked to 
submit evidence that would include evidence in his possession 
that pertained to the claims.  The notices included the 
general provisions for rating a disability and for the 
effective date of the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA); of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); of Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (notice of the evidence 
necessary to reopen the claim and the evidence necessary to 
establish the underlying claim for the benefit sought); and 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006)(notice of 
the elements of the claim).

To the extent the timing of the VCAA notice did not comply 
with the requirement that the notice must precede the 
adjudication, the procedural defect was cured as after the RO 
provided content-complying VCAA notice the claims were  
readjudicated as evidenced by the supplemental statement of 
the case, dated in January 2007 and the statement of the 
case, dated in February 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As new and material evidence has 
not been presented, there is no duty to provide a VA 
examination under 38 C.F.R. § 3.159.  

On the claims to reopen, a medical examination is not 
required unless new and material evidence has been presented.  
38 C.F.R. § 3.159(c)(4)(iii). 

On the claims of service connection, the record is sufficient 
to decide the claims.  

As there are no additional records to obtain, no further 
assistance to the veteran is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claims 

The Board decision of April 2000, denying service connection 
for left ulnar release and service connection for carpal 
tunnel syndrome, each as secondary to the service-connected 
left wrist disability, is final. 38 U.S.C.A. § 7104(b).

The veteran now seeks to reopen the claims of service 
connection.  Despite the finality of the prior Board 
decision, denying the claims, any claim will be reopened and 
the former disposition reviewed if new and material evidence 
is furnished with respect to the claims which have been 
disallowed. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In this case, the veteran's claims of service connection for 
left ulnar release and for carpal tunnel syndrome, each as 
secondary to the service-connected left wrist disability, 
were denied on grounds that the claimed disabilities were not 
proximately due to or the result of the service-connected 
left wrist disability. 

The pertinent evidence of record at the time of the Board 
decision in April 2000 consisted of service medical records, 
which show that the veteran sustained a stab wound to his 
left wrist.  On separation examination, no left wrist or arm 
abnormality was found. 

After service, VA records, dated from June 1989 to June 1998, 
show that in 1989 the veteran had a decompression of the left 
ulnar nerve and in 1996 bilateral carpal tunnel syndrome was 
diagnosed.  In 1997, a carpal tunnel release on the left hand 
was performed. 

At a hearing in October 1997, the veteran stated that he 
believed that his service-connected scar on his left wrist 
caused ulnar neuropathy, as he had had the same problem since 
service.  

On VA examination in November 1997, the examiner expressed 
the opinion that the carpal tunnel syndrome was unrelated to 
the left ulnar release.  On VA examination in July 1998, the 
examiner expressed the opinion that the carpal tunnel 
syndrome was unrelated to left wrist laceration, as the scar 
on the lateral aspect of the left wrist was in a location 
that would make it very unlikely for any injury to have been 
sustained by the median nerve.  

At a hearing in November 1999, the veteran stated that his 
carpal tunnel syndrome was related to his left wrist 
laceration because his arm worked together as a whole. 

Although a prior Board decision is final, it may nevertheless 
be reopened if new and material evidence is presented.  38 
U.S.C.A. § 5108.

Application to Reopen

In February 2003, the veteran applied to reopen the claims of 
service connection. 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant, of the 
evidence of record at the time of the last prior final denial 
of the claim and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence

The additional evidence presented since the decision in April 
2000 consists of VA records as well as the veteran's 
testimony and statements.

VA records, dated in 2003 and 2004, document carpal tunnel 
syndrome as an active problem and a history of decompression 
of the left ulnar nerve in 1989 and carpal tunnel release in 
1996 and in 1997.  The VA records include the hospital 
summary for the decompression of the left ulnar nerve in 
1989. 

The VA records are cumulative evidence, that is, the evidence 
supports facts previously established and considered by the 
Board, and cumulative evidence does not meet the regulatory 
definition of new and material evidence under 38 C.F.R. 
§ 3.156(a). 

In October 2007, the veteran stated that his problems with 
carpal tunnel syndrome began in 1989.  The veteran's hearing 
testimony is also cumulative of statements the veteran 
previously made at hearings in 1997 and 1999 and previously 
considered by the Board.  And cumulative evidence does not 
meet the regulatory definition of new and material evidence 
under 38 C.F.R. § 3.156.  Also, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993).

As the additional evidence is not new and material, the 
claims of service connection are not reopened.  38 C.F.R. § 
3.156. As the claims are not reopened, the benefit-of-the- 
doubt standard of proof does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).



Service Connection for Hepatitis, Allergies, and Bronchitis

The service medical records contain no complaint, history, or 
treatment of allergies.  In February 1973, the complained 
that it hurt to breath or cough.  A chest X-ray was negative, 
and the impression was bronchitis.  In August 1973, the 
veteran complained of general tiredness and he appeared 
icteric.  

After a blood test, the impression was hepatitis.  In October 
1973, the veteran complained of the loss of appetite and 
tiredness, and he was put on a profile for hepatitis.  On 
separation examination, there was no respiratory or hepatic 
abnormality. 

After service, VA records show that in June 1995 the veteran 
complained of allergies.  In August 1995, the veteran gave a 
20 year history of sinus pressure during the summer.  The 
assessment was allergic rhinitis.  There is no record of 
complaint or treatment of bronchitis. 

On VA examination in July 2003, it was noted that hepatitis C 
was diagnosed in March 2003.  History included treatment for 
hepatitis during service and a history of drug use in the 
1970s and 1980s.  The examiner stated that hepatitis C was 
less likely than not related to service.  

In October 2007, the veteran testified that he was unsure as 
to his exposure to hepatitis in service.  He thought that it 
was possible that he got a hold of something unclean.  He 
stated that he received inoculations with an air gun during 
service. 

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110.




Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service. This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Hepatitis C

The service medical records document hepatitis during 
service, but the blood test did not specify the type of 
hepatitis.  After service, hepatitis C was first diagnosed in 
2003, almost 30 years after the veteran's separation from 
service in 1974.  The question on appeal, therefore, is 
whether the hepatitis in service bears a causal relationship 
to the diagnosis of hepatitis C after service.

Hepatitis C is spread primarily by contact with infected 
blood or blood products.  Intravenous drug use is a 
recognized risk factor for hepatitis C.

The veteran attributes his hepatitis C to getting hold of 
something unclean.  He did state that he received 
inoculations with an air gun during service.  

On VA examination, history included drug use in the 1970s and 
1980s.  The examiner stated that hepatitis C was less likely 
than not related to service.  This evidence opposes rather 
than supports the claim. 

As for the veteran's statements and testimony, relating 
hepatitis C to service, where as here, the question is one of 
medical causation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation. 38C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 
Therefore the veteran's statements are not competent evidence 
on the question of medical causation, that is, the 
relationship between the current hepatitis C and his service.

As the Board may consider only independent medical evidence 
to support its finding on a question of medical causation, 
which is not capable of lay observation, and as there is no 
favorable medical evidence that the hepatitis C is related to 
an injury, disease, or event of service origin, the 
preponderance of the evidence is against the claim, and the 
reasonable-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

For these reasons, there is no factual or legal basis to 
relate hepatitis C to service, and service connection for 
hepatitis C is not established.  

Allergies 

On the basis of the service medical records, allergies were 
not affirmatively shown to be present during service. 

And as there is no competent evidence either contemporaneous 
with or after service that allergies were otherwise noted, 
that is, observed during service, the principles of service 
connection pertaining to chroncity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The record does show that after service a twenty-year history 
of sinus pressure was documented in August 1995, and the 
assessment was allergic rhinitis, but the allergic condition 
was not associated with an injury, disease, or event of 
service origin. 

As for the veteran's statements, relating allergies to 
service, where, as here, the determinative issue involves a 
question of a medical diagnosis, competent medical evidence 
is required to substantiate the claim because the diagnosis 
of allergies is 
not capable of lay observation and a lay person is not 
qualified through education, training, and expertise to offer 
a medical diagnosis.  38C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the Board may consider only independent medical evidence 
to support its finding on a question of a medical diagnosis, 
which is not capable of lay observation, and as there is no 
favorable medical evidence that allergies, first documented 
after service, are related to an injury, disease, or event of 
service origin.   

For these reasons, the preponderance of the evidence is 
against the claim, and the reasonable-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b). 

Bronchitis 

Although bronchitis was documented during service, this alone 
is not enough to establish service connection.  There must be 
a current disability resulting from the condition documented 
during service.  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997). In the absence of proof of a present disability 
attributable to bronchitis, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Although the veteran is competent to describe symptoms 
respiratory symptoms, he is not competent to diagnose 
bronchitis.  Once the veteran goes beyond the description of 
the symptoms or features of a claimed condition to expressing 
an 


opinion that involves a question of medical diagnosis that is 
medical in nature and not capable of lay observation, 
competent medical evidence is required to substantiate the 
claim. Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. For these reasons, the Board rejects the veteran's 
statements as competent evidence sufficient to establish the 
current diagnosis of bronchitis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding on a question of a medical diagnosis, 
which is not capable of lay observation, and as there is no 
favorable medical evidence of a current diagnosis of 
bronchitis, the preponderance of the evidence is against the 
claim, and the reasonable-doubt standard of proof does not 
apply.  
38 U.S.C.A. § 5107(b).

ORDER

As new and material evidence has not been presented, the 
claim of service connection for left ulnar release, secondary 
to the service-connected left wrist disability, is not 
reopened, and the appeal is denied. 

As new and material evidence has not been presented, the 
claim of service connection for carpal tunnel syndrome, 
secondary to the service-connected left wrist disability, is 
not reopened, and the appeal is denied.

Service connection for hepatitis C is denied. 

Service connection for allergies is denied. 

Service connection for bronchitis is denied.  




REMAND

On the claim of service connection for a left knee 
disability, the record shows that the veteran was seen during 
service for a sore left knee after he slipped on ice.  After 
service, the veteran underwent knee replacement surgery in 
1999. 

In December 2006, the RO requested that the veteran be 
examined and that the examiner express an opinion as to 
whether the current left knee disability was related to the 
incident in service, when the veteran slipped on ice.

On VA examination in January 2007, the examiner stated that a 
complete examination was not conducted. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination by an orthopedist, who has 
not previously examined the veteran to 
determine whether it is at least as 
likely as not that the current left knee 
replacement, first documented after 
service in 1999, is related to the 
incident in 1974 in service, when the 
veteran slipped on ice and landed on his 
knee cap.  The claims folder should be 
made available to the examiner for 
review.  

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility, rather it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.  



2. After the above development has been 
completed, adjudicate the claim of 
service connection for a left knee 
disability.  If the claim is denied, 
furnish the veteran a supplemental 
statement of the case and return the 
case to the Board.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


